PER CURIAM.
The issue- presented by the pleadings and outlined by the evidence was whether the defendant had authorized the *220plaintiff to charge to its account certain purchases made by the Beck Pacific Lamp Company. In order to establish its defense the defendant introduced in evidence over the plaintiff’s objection two letters, written by the Beck Company to the plaintiff, containing statements which tended to negative the plaintiff’s claim. These declarations, made by a total stranger to the action, were in no way binding upon the plaintiff, and the letters should have been excluded. While the effect of these letters upon the result is problematical, it was sufficiently prejudicial to the plaintiff’s case to call for a new trial.
Judgment reversed, and' new trial ordered, with costs to appellant to abide event. All concur.